Exhibit 10.1

KARYOPHARM THERAPEUTICS INC.

CONTROLLED EQUITY OFFERINGSM

AMENDMENT NO. 1 TO

SALES AGREEMENT

November 7, 2016

Cantor Fitzgerald & Co.

499 Park Avenue

New York, NY 10022

Ladies and Gentlemen:

Reference is made to the Sales Agreement, dated December 7, 2015, including the
Schedules thereto (the “Sales Agreement”), between Cantor Fitzgerald & Co.
(“CF&Co”) and Karyopharm Therapeutics Inc., a Delaware corporation (the
“Company”), pursuant to which the Company agreed to sell through CF&Co, as sales
agent, shares of common stock, par value $0.0001 per share, of the Company. All
capitalized terms used in this Amendment No. 1 to Sales Agreement between CF&Co
and the Company (this “Amendment”) and not otherwise defined herein shall have
the respective meanings assigned to such terms in the Sales Agreement. CF&Co and
the Company agree as follows:

A. Amendments to Sales Agreement. The Sales Agreement is amended as follows:

1. The first paragraph of Section 1 of the Sales Agreement is hereby amended and
restated as follows:

The Company agrees that, from time to time on or after November 7, 2016 and
during the term of this Agreement, on the terms and subject to the conditions
set forth herein, it may issue and sell through the Agent, shares of common
stock (the “Placement Shares”) of the Company, par value $0.0001 per share (the
“Common Stock”), having an aggregate offering price of up to
$50,000,000; provided, however, that in no event shall the Company issue or sell
through the Agent such number or dollar amount of Placement Shares that would
(a) exceed the number or dollar amount of shares of Common Stock registered on
the effective Registration Statement (defined below) pursuant to which the
offering is being made, (b) exceed the number of authorized but unissued shares
of Common Stock (less shares of Common Stock issuable upon exercise, conversion
or exchange of any outstanding securities of the Company or otherwise reserved
from the Company’s authorized capital stock), (c) exceed the number or dollar
amount of shares of Common Stock permitted to be sold under Form S-3 (including
General Instruction I.B.6 thereof, if applicable) or (d) exceed the number or
dollar amount of shares of Common Stock for which the Company has filed a
Prospectus Supplement (defined below) (the lesser of (a), (b), (c) and (d), the
“Maximum Amount”). Such amount of Placement Shares available for offer and sale
are in addition to any offers and sales of Placement Shares made prior to the
date hereof under the Prospectus Supplement filed by the Company on May 19,
2016. Notwithstanding anything to the contrary contained herein, the parties
hereto agree that compliance with the limitations set forth in this Section 1 on
the amount of Placement Shares



--------------------------------------------------------------------------------

issued and sold under this Agreement shall be the sole responsibility of the
Company and that Agent shall have no obligation in connection with such
compliance. The issuance and sale of Placement Shares through Agent will be
effected pursuant to the Registration Statement (as defined below) filed by the
Company which registration statement initially became effective upon filing with
the Securities and Exchange Commission (the “Commission”) on January 5, 2015,
which was subsequently amended on March 15, 2016 and May 17, 2016, and such
post-effective amendment filed on May 17, 2016 was declared effective by the
Commission on May 17, 2016, although nothing in this Agreement shall be
construed as requiring the Company to use the Registration Statement to issue
Common Stock.

2. The first sentence of the second paragraph of Section 1 of the Sales
Agreement is hereby amended and restated as follows:

The Company has filed, in accordance with the provisions of the Securities Act
of 1933, as amended (the “Securities Act”) and the rules and regulations
thereunder (the “Securities Act Regulations”), with the Commission a
registration statement on Form S-3, as amended (File No. 333-201366), including
a base prospectus, relating to certain securities, including the Placement
Shares to be issued from time to time by the Company, and which incorporates by
reference documents that the Company has filed or will file in accordance with
the provisions of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and the rules and regulations thereunder.

3. The second and third sentences of Section 6(a) of the Sales Agreement are
hereby amended and restated as follows:

The Registration Statement has been filed with the Commission and has been
declared effective by the Commission under the Securities Act.

4. Section 6(v) of the Sales Agreement is hereby amended and restated as
follows:

At the time the Registration Statement became effective, and at the time the
Company’s most recent Annual Report on Form 10-K was filed with the Commission,
the Company met the then applicable requirements for the use of Form S-3 under
the Securities Act, including, but not limited to, Instruction I.B.1 of Form
S-3. The Company satisfies the pre-1992 eligibility requirements for the use of
a registration statement on Form S-3 in connection with this offering (the
pre-1992 eligibility requirements for the use of the registration statement on
Form S-3 include (i) having a non-affiliate, public common equity float of at
least $150 million or a non-affiliate, public common equity float of at least
$100 million and annual trading volume of at least three million shares and
(ii) having been subject to the Exchange Act reporting requirements for a period
of 36 months). The Company is not a shell company (as defined in Rule 405 under
the Securities Act) and has not been a shell company for at least 12 calendar
months previously and if it has been a shell company at any time previously, has
filed current Form 10 information (as defined in Instruction I.B.6 of Form S-3)
with the Commission at least 12 calendar months previously reflecting its status
as an entity that is not a shell company. From the time of the initial filing of
the Company’s first registration statement with the Commission through the date
hereof, the Company has been and is an “emerging growth company,” as defined in
Section 2(a) of the Securities Act (an “Emerging Growth Company”).

 

-2-



--------------------------------------------------------------------------------

5. Schedule 1 is amended by adding “, as amended on November 7, 2016”
immediately after “December 7, 2015”.

B. Prospectus Supplement. The Company shall file a Prospectus Supplement
pursuant to Rule 424(b) of the Securities Act reflecting this Amendment within
two Business Days of the date hereof.

C. No Other Amendments. Except as set forth in Part A above, all the terms and
provisions of the Sales Agreement shall continue in full force and effect.

D. Counterparts. This Amendment may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Delivery of an executed Amendment by one
party to the other may be made by facsimile or email transmission.

E. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York without regard to
the principles of conflicts of laws.

[Remainder of page intentionally left blank.]

 

-3-



--------------------------------------------------------------------------------

If the foregoing correctly sets forth the understanding between us, please so
indicate in the space provided below for that purpose.

 

Very truly yours, KARYOPHARM THERAPEUTICS INC. By:  

/s/ Justin A. Renz

  Name: Justin A. Renz  

Title: Executive Vice President and Chief

          Financial Officer

ACCEPTED as of the date first above written: CANTOR FITZGERALD & CO. By:  

/s/ Jeffrey Lumby

  Name: Jeffrey Lumby   Title: Senior Managing Director